People v Hook (2016 NY Slip Op 02564)





People v Hook


2016 NY Slip Op 02564


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Mazzarelli, J.P., Andrias, Saxe, Moskowitz, Kahn, JJ.


704 1586/10

[*1]The People of the State of New York, Respondent,
vJohn Hook, Defendant-Appellant.


Leonard J. Levenson, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia M. Nunez, J.), rendered September 26, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second drug felony offender, to a term of 5 years, unanimously affirmed.
The court properly found that defendant violated the no-arrest condition of his plea agreement, and thus forfeited the opportunity to have his conviction replaced by a misdemeanor conviction. There was a legitimate basis for the arrest (see People v Outley, 80 NY2d 702, 712-713 [1993]), notwithstanding that it resulted in an adjournment in contemplation of dismissal (see People v Smith, 248 AD2d 179 [1st Dept 1998], lv denied 91 NY2d 1013 [1998]). The prosecutor's statement indicated that defendant was arrested for assaulting his wife with a hot iron in front of their young son. Defendant conceded his involvement in the incident, but claimed justification. The court had ample basis to reject that defense (see e.g. People v Redwood, 41 AD3d 275, 275 [1st Dept 2007], lv denied 9 NY3d 880 [2007]), and in any event defendant was not entitled to a minitrial on the issue of whether the evidence disproved justification (see Outley, 80 NY2d at 712-713). Under the circumstances, the court properly exercised its discretion in declining to conduct a more extensive hearing or to consider police and medical records, and any error in this regard was harmless.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK